SUMMARY ORDER

Appellant Vincent R. Terio, pro se, appeals the judgment of the United States District Court for the Southern District of New York (Robert P. Patterson, Judge) of September 29, 2006, 2006 WL 2819659, and entered on October 2, 2006, dismissing his complaint for lack of subject matter jurisdiction and failure to state a claim, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. We assume the parties’ familiarity with the facts and procedural history of the case, and the arguments on appeal.
This Court reviews the dismissal of a cause of action under Rules 12(b)(1) and 12(b)(6) de novo. See Jaghory v. New York State Dep’t of Educ., 131 F.3d 326, 329 (2d Cir.1997). Under this standard of review, “the court must accept all factual allegations in the complaint as true and draw inferences from those allegations in the light most favorable to the plaintiff.” Id. “A ease is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir.2000). Having reviewed the record, we agree that Terio’s complaint was properly dismissed essentially for the reasons stated by the District Court.
The judgment of the District Court is therefore AFFIRMED.